Citation Nr: 0117060	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  96-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for organic anxiety 
disorder, claimed as fatigue and forgetfulness, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran had active service from August 1989 to August 
1992, including service in the Persian Gulf during Desert 
Storm.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
anxiety disorder claimed as fatigue and forgetfulness, due to 
undiagnosed illness, and headaches due to undiagnosed 
illness.  The veteran timely appealed, and the case was 
certified to the Board for review.  The Board remanded the 
claim in November 2000 for additional development.  That 
development has been completed and the case is again before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's complaints of anxiety are negligible and to 
the extent that they exist they have been attributed to a 
known diagnosis of organic anxiety disorder; the evidence 
does not show that the any current organic anxiety disorder 
is related to service or is due to an undiagnosed illness.  

4.  The evidence is in equipoise as to whether the veteran's 
current fatigue and forgetfulness, shown by objective 
indicators, are due to an undiagnosed illness.

5.  The veteran's headaches have been attributed to known 
diagnoses of tension headaches and muscular contraction; the 
evidence does not show that the veteran's current headaches 
are related to service or are due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Organic anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 3.303, 3.317 
(2000).

2.  An undiagnosed illness manifested by fatigue and 
forgetfulness was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. 3.303, 3.317 (2000).

3.  Headaches were not incurred in or aggravated by service, 
nor are they due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claim was remanded in November 2000, 
at which time he was provided with additional VA examinations 
in an attempt to assist him in the development of his claims.  
It is noted that the RO also issued a supplemental statement 
of the case informing the veteran of the relevant laws and 
regulations affecting his claim.  Although all of the 
veteran's service medical records have not been located, the 
RO has afforded the veteran multiple examinations during the 
time the claim has been pending, has fully satisfied the duty 
to assist the veteran as such duty is heightened in cases 
involving missing records, and has accorded the veteran the 
benefit of the doubt in all matters that relate to in-service 
incurrence.  Therefore, the Board finds that the duty to 
assist has been satisfied, and the case is ready for 
appellate disposition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for a chronic disability such as 
psychosis or arthritis on a presumptive basis if such is 
shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may also be granted for a 
disease diagnosed after discharge from service when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  such as psychosis 
or arthritis on a presumptive basis if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 C.F.R. § 3.303(d) 
(2000).  In determining whether an appellant is entitled to 
service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991) as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended as 38 U.S.C. § 5107);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1999).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A review of the post-service VA medical records shows that 
the veteran was evaluated for the Persian Gulf War registry 
in April 1995.  At that time, he complained of chronic 
fatigue, decrease in short-term memory, decrease in social 
life, chronic headaches and stuttering since his return from 
the Persian Gulf.  The veteran reported that he was working 
as a roofer and he had done so for the past 4 to 5 years.  
The assessment was chronic fatigue, decrease in short term 
memory and decrease in social life, all of which were noted 
to be possible manifestations of an adjustment disorder for 
which a mental health consultation was ordered.  Also noted 
were headaches and stuttering for which a neurological 
consultation was recommended. 

The veteran underwent a neuropsychology consultation in June 
1995.  The testing reportedly showed some non-specific 
cognitive losses which appeared more neurogenic than 
psychomotor, such as moderately decreased concentration and 
mild to moderate recent memory problems.  Memory for day to 
day events was adequate though spotty with problems with even 
major facts infrequently.  The examiner indicated that these 
mental changes, coupled with fatigue and increased 
sleepiness, might suggest an infectious process or lesion of 
the brain.  These were noted to have a greater impact on his 
daily life than on the testing results.  It was recommended 
that future testing should be done.  Additional evaluation at 
that time also showed no clear cause of the veteran's 
symptoms, his examination was reportedly completely normal.  
The headaches were thought to possibly be muscle contraction, 
while the fatigue was noted to be demonstrated by no muscle 
weakness.  

Also of record is a report of an MRI of the brain dated in 
July 1995.  The impression was normal MRI of the brain.

VA treatment records show that the veteran was admitted in 
August 1995 for a sleep study in conjunction with 
neurological evaluation for forgetfulness and mild fatigue.  
The study did not show sleep apnea but the results, including 
appreciably altered REM sleep intervals, suggested the 
possibility of endogenous depression.  

The veteran underwent additional VA general medical/systemic 
conditions and mental health examinations in October 1995.  
The general examination showed that the veteran was still 
complaining of fatigue, although he remained able to do his 
job as a construction laborer full time, his appetite 
remained good and he slept OK.  He complained of 
forgetfulness which was worse with recent memory but he 
denied depressed mood.  He complained of headaches once a 
week in the occipital area.  All systems and diagnostic tests 
were normal.  The diagnosis was forgetfulness/fatigue with no 
obvious medical reason, psychiatric consultation recommended, 
and recurrent headaches, tension type, occurring once a week.  

The psychiatric evaluation performed in October 1995 revealed 
that the veteran complained primarily of forgetfulness, 
forgetting names and phone numbers and everyday things.  He 
denied flashbacks, there were no vegetative signs noted.  He 
was not depressed, his memory tested fine with recall of 7 of 
7 digits immediately and 6 of 6 objects after 3 minutes.  It 
was noted that he had psychiatric tests and MRI of the brain 
recently at VA.  The diagnosis included organic anxiety 
disorder and memory lapse-stress.  The prognosis was no 
neuropsychiatric tests or prescriptions.  

Records show that the veteran had the same complaints of 
excessive sleepiness when he went for follow-up of his sleep 
study in September 1996.  He reported that he napped at lunch 
and that he was sleepy but could generally stay awake during 
work if he did this.  

In support of his claim, the veteran submitted three lay 
statements dated in December 1998.  One letter is from a 
friend and former employer of the veteran who explained that 
he had known the veteran since grade school and that he knew 
the veteran to be a good worker, so even though the veteran 
was working for another company, he asked the veteran to come 
work for him when he started his own roofing company.  This 
was prior to the Persian Gulf War.  He hired the veteran back 
after the Persian Gulf War and he noticed the veteran had 
changed.  He noted that something was wrong with the veteran 
and that the veteran knew this too, but could not pin point 
the problem.  The veteran had asked his boss three times in 
one day to remind him of his own girlfriend's name (now the 
veteran's wife).  The veteran only worked for his friend a 
short time after service, since he had trouble finding the 
sites and he was always late.  The friend ended the letter by 
saying this was not the person that he grew up with.  

The veteran 's mother indicated in her December 1998 
statement that the veteran was greatly changed after he 
returned from the Gulf, that he was no longer energetic and 
that he was sleepy all the time.  Fatigue, joint pain and 
forgetfulness were the biggest factors noted.  She expressed 
her frustration at not being able to see her son get proper 
treatment.  

Finally, the third letter is from the veteran's wife.  It was 
noted that she remembered her husband to have an excellent 
memory but that he now had loss of memory.  She observed that 
the veteran now dealt with extreme fatigue daily along with 
the realization that he was not himself anymore.  She wrote 
about her frustration over the unsatisfying results after the 
lengthy testing by VA.  

Thereafter, the veteran underwent multiple examinations 
subsequent to the Board remand.  In December 2000, an 
examination for fatigue showed complaints of constant fatigue 
and feeling run down, along with generalized muscle aches.  
Headaches at the top of the head were reported, dull-aching 
and occurring every two to three weeks.  He denied depression 
and anxiety but admitted usual stress.  He reported that he 
slept at least 8 hours per night.  The veteran reported that 
he had to change his job as a roofer and form his own 
cleaning business because of the combination of symptoms.  
The assessment was degenerative joint disease of the 
shoulders and chronic fatigue, not meeting chronic fatigue 
syndrome criteria.  

Also in December 2000, a VA neurological examination revealed 
essentially normal findings with an assessment of rule out 
psychometric deficit, complaints of forgetfulness and chronic 
fatigue.  The examiner ordered a series of tests, including 
head MRI and indicated that the veteran should return after 
the tests.  The veteran did undergo an EEG, the results of 
which were normal.  He reported for neuropsychology 
consultation as well but the examiner was unavailable.  It is 
noted that the veteran has already undergone MRI and 
neuropsychology testing in connection with this claim.  

A general medical examination in December 2000 revealed the 
ongoing complaints of memory deficit, fatigue, and headaches.  
He reported that he was working in his own cleaning business.  
His mood was described as flat but he was cooperative and 
able to give his history with help from his wife.  The 
diagnosis was degenerative joint disease of the shoulders, 
chronic fatigue, chronic headaches and history of memory 
deficit.  

A.  Organic Anxiety Disorder Claimed as Fatigue and 
Forgetfulness

The veteran has frequently reported subjective complaints of 
forgetfulness and fatigue, characterized by the RO as 
manifestations of a generalized anxiety disorder.  The Board 
finds that the veteran has received a diagnosis of anxiety 
disorder on one occasion during this appeal, and inasmuch as 
that condition is diagnosed it cannot be considered an 
undiagnosed illness as set forth in 38 C.F.R. § 3.317.  
Further, the evidence fails to indicate that any anxiety 
disorder is related to service, there is no medical opinion 
linking an anxiety disorder to service, the veteran denied 
current feelings of anxiety and there is no treatment for 
such a condition.  

With regard to the complaints of fatigue and forgetfulness, 
evidence fails to indicate that the veteran has received a 
definitive current diagnosis of any such disorder.  In this 
regard, the Board notes that the veteran has articulated 
subjective complaints at the time of VA examinations and has 
presented lay statements as evidence of "objective 
indications of chronic disability," as contemplated by 38 
C.F.R. § 3.317(a), and that the Board cannot dismiss the 
examinations of record which have been at least equivocal as 
to evidence of actual disorders manifested by such 
symptomatology.  Indeed, while several of the examinations 
show minimal findings, the examiner who performed the 
neuropsychology consultation in June 1995 specifically noted 
finding cognitive and other problems of a neurogenic nature.  
This examination supported the veteran's contentions and is 
considered to be an objective indicator of the claimed 
condition.  

Further, the Board finds the lay statements to be persuasive 
in this case, especially that of the veteran's former 
employer.  That statement is particularly significant 
inasmuch as it provides a candid assessment of the changes in 
the veteran on both a personal and a professional level.  

The essence of an undiagnosed illness claim is that it is 
manifested by objective indications of chronic disability 
resulting from an illness or combination of illnesses shown 
by one or more signs or symptoms, provided that such 
disability became manifest either during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  After considering the totality of the evidence, 
the Board finds that it is in equipoise as to whether an 
undiagnosed illness manifested by fatigue and forgetfulness, 
is present.  As such, the Board will resolve reasonable doubt 
in the veteran's favor and grant service connection for an 
undiagnosed illness manifested by fatigue and forgetfulness.  

However, the preponderance of the evidence is against the 
claim of service connection for an organic anxiety disorder, 
and service connection for that claimed disability is denied.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim for an organic 
anxiety disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Headaches

The Board notes that the veteran's headaches have been 
attributed to a known diagnosis, tension headaches as well as 
muscular contraction headaches.  

As noted above, service connection under 38 C.F.R. § 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  In this case, at the time of VA examinations, 
the veteran's complaints of headaches were determined to be 
either a manifestation of tension or muscular contraction 
headaches.  Thus, to the extent that the veteran's complaints 
have been specifically attributed to an identifiable cause, 
they are not manifestations of an illness which "cannot be 
attributed to any known clinical diagnosis," and service 
connection under section 3.317 is precluded.

In addition, to the extent that the veteran is claiming 
service connection for headaches on a direct basis, the Board 
has found no evidence that the veteran's current disability 
had its onset in service.  Indeed, there is nothing in the 
claims file, other than the veteran's own contentions, which 
would tend to establish that his current headaches, are 
related to his active military service.  Although the service 
medical records are for the most part unavailable, the 
veteran has not shown treatment or complaints of headaches 
until several years after service.  The Board does not doubt 
the sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran has not been shown to be 
a medical expert, he is not qualified to express an opinion 
regarding any medical causation of his headaches.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his headaches are 
related to service cannot be accepted as significantly 
probative evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for headaches to include as due to an 
undiagnosed illness.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for headaches, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an organic anxiety disorder is denied.  

Service connection for an undiagnosed illness, claimed as 
fatigue and forgetfulness, is granted.  

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

